In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-116 CR

____________________


BRENDA TAYLOR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 88562




MEMORANDUM OPINION
 Pursuant to a plea bargain, appellant Brenda Taylor pled guilty to forgery.  On
October 6, 2003, the trial court found the evidence sufficient to find Taylor guilty, but
deferred further proceedings, placed Taylor on community supervision for three years,
assessed a fine of $750, and ordered payment of restitution in the amount of $1,172.27.  The
State filed a motion to revoke Taylor's unadjudicated community supervision.  Taylor pled
"true" to three violations of the conditions of her community supervision.  The trial court
found that Taylor violated the conditions of her community supervision, found Taylor guilty
of forgery, and assessed punishment at twelve months of confinement in a state jail facility. 
	Taylor's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On April 19, 2007, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.  We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.


 
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Submitted on August 21, 2007
Opinion Delivered August 29, 2007
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1.   Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.